People v Christopher D. (2022 NY Slip Op 06493)





People v Christopher D.


2022 NY Slip Op 06493


Decided on November 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING
LILLIAN WAN, JJ.


2017-12812
 (Ind. No. 208/16)

[*1]The People of the State of New York, respondent,
vChristopher D. (Anonymous), appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Christopher Blira-Koessler, and Felicia Thomas of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Lenora Gerald, J.), imposed October 25, 2017, adjudicating him a youthful offender, upon his conviction of burglary in the second degree, upon his plea of guilty.
ORDERED that the resentence is modified, on the law and as a matter of discretion in the interest of justice, by vacating the imposition of mandatory surcharges and fees; as so modified, the resentence is affirmed.
As consented to by the People, we vacate the mandatory surcharges and fees imposed on the defendant at resentencing (see People v Jeorid G., 200 AD3d 1069; People v Henry P.-M., 196 AD3d 650; People v Dyshawn B., 196 AD3d 638).
BARROS, J.P., BRATHWAITE NELSON, DOWLING and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court